Name: 2014/644/CFSP: Political and Security Committee Decision EUAM Ukraine/1/2014 of 24 July 2014 on the appointment of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine)
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  European construction
 Date Published: 2014-09-06

 6.9.2014 EN Official Journal of the European Union L 267/6 POLITICAL AND SECURITY COMMITTEE DECISION EUAM UKRAINE/1/2014 of 24 July 2014 on the appointment of the Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (2014/644/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), and in particular Article 7(1) thereof, Whereas: (1) Pursuant to Decision 2014/486/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine), including the decision to appoint a Head of Mission. (2) On 23 July 2014, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Kalman MIZSEI as Head of Mission of EUAM Ukraine for a period of one year from 1 August 2014 to 31 July 2015, HAS ADOPTED THIS DECISION: Article 1 Mr Kalman MIZSEI is hereby appointed Head of Mission of the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) for a period of one year from 1 August 2014 to 31 July 2015. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 July 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42.